PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



CANON U.S.A. INC. INTELLECTUAL PROPERTY DIVISION
15975 ALTON PARKWAY
IRVINE, CA 92618-3731


In re Application of Yamada et al.
Appl. No.: 16/240,490
Filed: 4 Jan 2019
Docket Number: 10170652US02
For:  ORGANIC COMPOUND, ELECTROCHROMIC
         ELEMENT CONTAINING THE SAME, OPTICAL 
         FILTER, LENS UNIT, IMAGING DEVICE, AND 
         WINDOW MATERIAL
::::::::


NOTICE OF WITHDRAWAL FROM ISSUE
UNDER 37 CFR § 1.313




The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313.  

The above-identified application is hereby withdrawn from issue.  The Notice of Allowance and Issue Fee Due and the Notice of Allowability mailed February 22, 2021 are hereby vacated.

The application is being withdrawn to permit reopening of prosecution.  The reasons therefor will be communicated to you by the examiner.

U.S. Patent and Trademark Office records reveal that the issue fee and the publication fee have not been paid.  If the issue fee and the publication fee have been submitted, the applicant may request a refund, or may request that the fee be credited to a deposit account.  However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Fees Due, applicant may request that the previously submitted issue fee and publication fee be applied toward payment of the issue fee and publication fee in the amount identified on the new Notice of Allowance and Issue and Publication Fee Due.  If the application is abandoned, applicant may request either a refund or a credit to a specified deposit account.



Telephone inquiries should be directed to Thomas Pham, Supervisory Patent Examiner, at (571) 272-3689

The application is being forwarded to the examiner for action.



/Gregory J Toatley Jr/
_______________________
Gregory J. Toatley, Jr.
Acting Director, Technology Center 2800
GJT:TP:bs

/Brian Sircus/MQAS, Art Unit 2800